Name: Decision No 649/2005/EC of the European Parliament and of the Council of 13Ã April 2005 amending Decision NoÃ 1419/1999/EC establishing a Community action for the European Capital of Culture event for the years 2005 to 2019
 Type: Decision
 Subject Matter: culture and religion;  economic geography;  European construction;  construction and town planning
 Date Published: 2005-05-04

 4.5.2005 EN Official Journal of the European Union L 117/20 DECISION No 649/2005/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 April 2005 amending Decision No 1419/1999/EC establishing a Community action for the European Capital of Culture event for the years 2005 to 2019 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 151 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Committee of the Regions (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Decision No 1419/1999/EC of the European Parliament and of the Council of 25 May 1999 establishing a Community action for the European Capital of Culture event for the years 2005 to 2019 (3) is geared towards highlighting the wealth, diversity and shared characteristics of European cultures and towards contributing to improving European citizens' mutual knowledge. (2) Annex I to Decision No 1419/1999/EC sets out the chronological order in accordance with which the Member States can submit nominations for this event. That Annex is limited to the Member States at the time the Decision was adopted on 25 May 1999. (3) Article 6 of Decision No 1419/1999/EC states that that decision may be revised, in particular with a view to the future enlargement of the European Union. (4) In the light of the 2004 enlargement, it is important that the new Member States should likewise be able within a short period of time to submit nominations in the context of the European Capital of Culture event, without changing the order for the other Member States so that, from 2009 onwards and until the end of the current Community action, two capitals may be selected each year in the Member States. (5) Decision No 1419/1999/EC should therefore be amended, HAVE DECIDED AS FOLLOWS: Article 1 Decision No 1419/1999/EC is hereby amended as follows: 1. The following Recital shall be inserted: (12a) Whereas account should be taken of the financial consequences of this Decision in such a way as to ensure that there is adequate and appropriate Community funding for the designation of two European Capitals of Culture;; 2. Article 2(1) shall be replaced by the following: 1. Cities in Member States shall be designated as European Capital of Culture, in turn, as set out on the list contained in Annex I. Up until 2008 inclusive, the designation shall apply to one city of the Member State appearing on the list. From 2009 onwards, the designation shall apply to one city of each of the Member States appearing on the list. The chronological order set out in Annex I may be altered by mutual agreement between the Member States concerned. Each Member State shall submit, in turn, its nomination of one or more cities to the European Parliament, the Council, the Commission and the Committee of the Regions. This nomination shall be submitted no later than four years before the event in question is due to begin and may be accompanied by a recommendation from the Member State concerned.; 3. Annex I shall be replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. Done at Strasbourg, 13 April 2005. For the European Parliament The President J. P. BORRELL FONTELLES For the Council The President N. SCHMIT (1) OJ C 121, 30.4.2004, p. 15. (2) Opinion of the European Parliament of 22 April 2004 (not yet published in the Official Journal), Council Common Position of 21 October 2004 (OJ C 25 E, 1.2.2005, p. 41) and Position of the European Parliament of 22 February 2005 (not yet published in the Official Journal). (3) OJ L 166, 1.7.1999, p. 1. ANNEX ORDER OF ENTITLEMENT TO NOMINATE A EUROPEAN CAPITAL OF CULTURE 2005 Ireland 2006 Greece (1) 2007 Luxembourg 2008 United Kingdom 2009 Austria Lithuania 2010 Germany Hungary 2011 Finland Estonia 2012 Portugal Slovenia 2013 France Slovakia 2014 Sweden Latvia 2015 Belgium Czech Republic 2016 Spain Poland 2017 Denmark Cyprus 2018 Netherlands (1) Malta 2019 Italy (1) The Culture/Audiovisual Council, at its meeting of 28 May 1998, noted the exchange of positions between Greece and the Netherlands in accordance with Article 2(1) of Decision No 1419/1999/EC.